Citation Nr: 1638697	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988, and from April 1989 to May 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2014, the Board issued a decision denying the Veteran's claim for an earlier effective date than September 28, 2005 for the grant of service connection for bipolar disorder.  The Board also remanded the claim for service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

1. Sleep apnea was not manifest in service and is not attributable to service. 

2.  Sleep apnea is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, nor is sleep apnea proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for sleep apnea, in a November 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claims in the November 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

Following the Board's remand in September 2014, the Veteran was afforded a VA examination in November 2014.  The examiner provided the requested opinions with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that the November 2014 VA examiner appears to provide an opinion one whether a preexisting disability was aggravated beyond the natural progression in service, rather than whether the claimed disability was aggravated by service-connected disability.  However, given that the rationale supporting this opinion clearly addresses aggravation by a service-connected disability, the Board finds this error no more than harmless, and remand for further clarification is not warranted.
 
For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §°3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), which does not include the claimed disability currently on appeal.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310 (a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. §  3.310 (b).

The Veteran contends that he is entitled to service connection for sleep apnea, as he believes that this disability is aggravated by his service-connected disabilities, to specifically include bipolar disorder.  He has provided medical articles discussing a potential relationship between sleep apnea and bipolar disorder.  He also argues that a side effect of the medications he is taking on account of his multiple service-connected disabilities is weight gain, which he believes may have caused or aggravated sleep apnea.  The Veteran also reports that his service-connected joint disabilities and bipolar disorder also impact his sleep, thereby aggravating his sleep apnea.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed sleep apnea.  He denied frequent trouble sleeping on report of medical history in October 1990, and no related abnormalities were found on Medical Board Evaluation at that time.

Post-service treatment records include a July 2006 polysomongram report reflecting that the Veteran underwent evaluation for complaints of multiple awakenings at night, trouble falling asleep, restless and disturbed sleep, loud snoring, nocturnal diaphoresis, excessive daytime sleepiness, irritability, and memory loss.  The study showed moderately severe obstructive sleep apnea-hypopnea syndrome, and he was diagnosed with obstructive sleep apnea at that time.

Subsequent VA treatment records document diagnosis of sleep apnea with use of C-PAP machine for treatment.

On VA treatment in March 2010, the Veteran reported that he was compliant with use of C-PAP, and slept for 5 to 6 hours per night.  He had trouble sleeping longer, which he thought was due to medication.  

An April 2010 VA treatment report notes that the Veteran had a history of chronic pain issues that had been interfering with his sleep and limiting it to no more than 4 to 5 hours per night.

A July 2010 report notes that the Veteran was attempting use a C-PAP machine nightly, but he was having difficulty sleeping that prevented any benefit from the machine.  He indicated that he was being seen by VA psychiatry and was to be seen again in the near future. He felt that he was able to wear it with good sleep results about 3 times per week.

An assessment of obstructive sleep apnea, compliance fair secondary to sleep issues making better compliance more difficult, was noted.  He was to continue C-PAP use at current settings and follow up with behavioral health in a few weeks regarding his sleep issues.

Continued VA treatment records reflect complaint of difficulty sleeping secondary to pain and psychiatric symptoms, with use of sleeping medication and compliance with use of a C-PAP machine for sleep apnea.

On VA examination in November 2014, the Veteran reported that he had gained a lot of weight due to his bipolar medications.  He also reported that he could not move very well due to physical limitations.  He indicated that he was diagnosed with sleep apnea approximately 5 to 6 years prior, and that since he starting using a C-PAP, he did not stop breathing and did not snore during sleep.  He expressed that, with use of a C-PAP, he slept at night and felt rested in the morning.

With respect to medications, the Veteran reported that he took Topiramate, Bupropion, Trazadone, and Zolpidem.  He noted that he took Valporic Acid for 5 years and stopped taking this medication recently.  He expressed that he lost weight for 3 months after discontinuing use of this medication, and since that time his weight had generally remained stable.

The examiner asked the Veteran to address how he thought his service-connected bipolar disorder, left ankle disability, left knee disability, left hip disability, and back disability were connected to his sleep apnea.  He expressed that these conditions made him lethargic, and rendered him unable to work out and depressed.  He relayed that he believed that his weight gain caused the sleep apnea, and Valporic Acid promoted weight gain.  He noted that his bipolar disorder made him want to eat and he also gained weight that also contributed to development of sleep apnea.  In sum, he noted that his medications, his state of mind, his constant joint pain, his "falling apart at the seams," and depression helped him develop sleep apnea.

The Veteran also reported that psychiatric issues impacted his ability to sleep.  He frequently awoke during the night with racing thoughts and was unable to return to sleep, despite use of the C-PAP machine.  He noted that the pain stemming from his joint disabilities were not so severe that it woke him up or prevented him from returning to sleep, but his mind raced when he woke up in the middle of the night and he was unable to return to sleep.

The examiner diagnosed obstructive sleep apnea and noted a date of diagnosis of July 2006.  The examiner further indicated that she reviewed the Veteran's claims file and treatment records, noting relevant VA treatment and mental health treatment notes regarding his sleep and medication use, as well as his weight from 2002 to 2014.  She also noted that she reviewed the articles submitted by the Veteran on bipolar disorder and weight gain, sleep apnea causes, and a bipolar disorder and sleep apnea connection. 

The examiner expressed that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected disabilities.  In arriving at this conclusion, the examiner noted a number of factors.  She noted that while obesity is a risk factor for sleep apnea, there were persons of normal weight with a diagnosis of sleep apnea.  She further noted that the Veteran's report of compliance with use of a C-PAP and waking refreshed told her that the machine was working well in managing his sleep apnea.  She indicated that the Veteran's insomnia was due to bipolar disorder and not his sleep apnea.  With respect to the Veteran's report that his disabilities caused lethargy/weight gain, she noted that the amount of activity/exercise we get and the amount of food we eat are choice we make every day and were lifestyle choices, and that studies document that adults tended to gain weight progressively through middle age regardless.  She further noted that when the Veteran was prescribed Valproic acid in 2005, his weight was 251 pounds, and his weight was 249 when diagnosed with obstructive sleep apnea in 2006.  His current weight was 259, down 9 pounds from his April 2014 weight of 268.  Finally, the examiner noted that one article presented by the Veteran documented that persons with bipolar symptoms may actually improve with use of a C-PAP mask as they are getting a higher quality of sleep.

The examiner also opined that the disability was not aggravated beyond its natural progression by a service-connected disability.  In so finding, the examiner noted that the Veteran continued to use his prescribed C-PAP nightly, and weighed 249 pounds at that time.  She noted that sleep apnea treatment includes use of a C-PAP.  The Veteran reported that he used his machine nightly and woke up refreshed in the morning.  She expressed that this indicated that the C-PAP machine was working well in managing his sleep apnea.  He had not had to increase his C-PAP settings and awoke refreshed in the morning after using the machine.

With respect to service connection on a direct basis, there is no lay or medical evidence that the Veteran's current sleep apnea had its onset in service or is otherwise related to service.  The service treatment records from the Veteran's periods of active service are silent for related complaints or diagnoses.

There is also no indication of sleep apnea in service or until many years thereafter, and the first evidence of the claimed disorder is in 2006, approximately 15 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38 C.F.R. § 3.303(b).

Moreover, none of the private or VA treatment records report indicates a relationship between the Veteran's current sleep apnea and service, and the Veteran has not offered any connection to service.  Rather, he contends the disability is caused or aggravated by service-connected disabilities, which include bipolar disorder and left foot, right foot, left knee, right knee left hip, right hip, and lumbar spine disabilities.  

In regard to the claim for service connection for sleep apnea on a secondary basis, none of the probative evidence supports a finding of a relationship (causation or aggravation) between the Veteran's sleep apnea and his service connected disabilities. The only pertinent medical opinion of record is that of the November  2014 VA examiner, who had a thorough review of all pertinent evidence and found that it was less likely than not that the Veteran's service connected disabilities caused or aggravated his sleep apnea.  Thus, the only credible, probative opinion of record weighs against the claim on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his sleep apnea is related to service or his service-connected bipolar disorder and joint disabilities, to include weight gain, sleep impairment, and medication use related to these disabilities, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the examiner who performed the November 2014 examination.  In other words, we have considered the lay opinion and have found it unconvincing when compared to more probative evidence.

The Board has considered the Veteran's VA treatment records documenting with Veteran's sleep complaints related to his mental health and medical issues; however, none of these records include opinion or suggestion to the effect that a service-connected disability caused or aggravates the claimed sleep apnea.

The Board has also considered the internet medical articles submitted by the Veteran.  In one article from Psych Central, the author, a psychologist, noted that a significant problem affecting people with bipolar disorder is weight gain.  The author noted that while some online commentators blamed medication, the picture was complicated by America's overall weight problem.  The author noted that research results had also been mixed about whether bipolar disorder and its treatment caused significant weight gain, and that other factors such as a history of childhood abuse also played a role.  Another article from Better Medicine notes that obesity is one cause of obstructive sleep apnea, with other causes being a large tongue and tonsils, smaller airway, and throat muscles and tongue that relax more than normal.  Another article, entitled "The Bipolar Sleep Apnea Connection" notes that people with bipolar disorder and sleep apnea may wake many times during the night.  He noted that bipolar patients who are treated for sleep apnea tended to have fewer mood disturbances.  

In his notice of disagreement, the Veteran cited an article that stated that almost all anxiety and stress-related mind-body illnesses are known to cause sleep disorders such as sleep apnea.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text evidence is not accompanied by an opinion of a medical professional. In fact, a VA physician read one of the medical studies provided by the Veteran and still indicated that a relationship between any service-connected disability and sleep apnea was less likely than not. 

Additionally, although these articles do suggest a relationship between obesity and sleep apnea and weight gain and bipolar disorder, and note the interplay of bipolar disorder and sleep apnea, they fails to establish with any degree of certainty a relationship between the Veteran's service-connected disabilities and his development of sleep apnea. These articles merely suggest that bipolar disorder can play a role in weight gain, among other factors, and that bipolar disorder and sleep apnea both lead to difficulties with sleep. The article cited on the Veteran's notice of disagreement notes a potential causal relationship, but does not provide any support to the Veteran's particular case.  In sum, these articles fail to establish a causal or aggravation-based relationship between sleep apnea and bipolar disorder, and more specifically a relationship between the two in the Veteran's case.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


